IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10727
                        Conference Calendar


RAMON SANCHEZ, JR.,
                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, Director, Texas Department of Criminal
Justice, Institutional Division; JOHN GILBERT, Regional
Director Texas Department of Criminal Justice - Institutional
Division; JOSEPH DOMINGUES, Warden Dalhart Unit;
RANDY MCLEOD, Warden Neal Unit; WILLIAM WALKER, Assistant
Warden Clements Unit; BRAD FRANKLIN, Classification Officer
Dalhart Unit; MICHAEL SAVERS, Major Dalhart Unit; ELBERT
HAMPTON, Captain Dalhart Unit; JAMES D. WHITAKER, Captain
Dalhart Unit; RONNIE TUCKER, Lieutenant Dalhart Unit;
VINCENT LAW, Lieutenant Dalhart Unit; LUPE JALOMO,
Sergeant Dalhart Unit; DAISHA SIMMONS, Sergeant Dalhart
Unit; JASON ALBERT, Correctional Officer III Dalhart Unit;
TERRELL DAVIS, Correctional Officer III Dalhart Unit;
MICHAEL DOOLEY, Correctional Officer III Dalhart Unit;
JAMES GAMBRELL, Correctional Officer III Dalhart Unit;
ERNEST HAUSER, Correctional Officer III Dalhart Unit;
ANGELA LAW, Correctional Officer III Dalhart Unit;
AMANDA LEWIS, Correctional Officer III Dalhart Unit;
BRADLEY LEWIS, Correctional Officer III Dalhart Unit;
LESLIE MENDOZA, Correctional Officer III Dalhart Unit;
WILLIAM SWART, MD Unit Physician Dalhart Unit;
GRISELDA RAMOS; RON KELLEY,
                                        Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:00-CV-421-J
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10727
                                -2-

     Ramon Sanchez, Jr., Texas prisoner # 739788, proceeding pro

se and in forma pauperis, appeals the district court’s dismissal

of his 42 U.S.C. § 1983 action as frivolous and for failure to

state a claim pursuant to 28 U.S.C. § 1915A, § 1915(e), and 42

U.S.C. § 1997e(a).   The district court held that Sanchez had

failed to comply with the order to file an amended complaint to

cure the improper joinder of claims and defendants.    The district

court further held that Sanchez’s attempt to cure the defect by

naming only Johnson and Gilbert as defendants was based upon

respondeat superior and failed to alleged the requisite causal

connection to the alleged constitutional deprivations.

     Sanchez argues that the district court abused its discretion

in requiring him to file an amended complaint.    He contends that

he alleged 11 specific, identifiable claims and that the

magistrate judge failed to state the substance of Federal Rules

of Civil Procedure 18 and 20 in the order.   He contends that his

claims are not frivolous and do state a claim.    He argues that

the denial of his motion for an extension of time to file

objections was a denial of due process.

     The district court did not abuse its discretion in

dismissing Sanchez’s complaint as frivolous.     Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).    The magistrate

judge’s report clearly put Sanchez on notice that he would not be

allowed to join in a single lawsuit all of his claims from 1997

to 2000, against 25 separate defendants, arising out of 11

separate alleged categories of constitutional violations

occurring at separate times and places.   Sanchez filed two
                           No. 01-10727
                                -3-

amended complaints, but they did not comply with the order for

Sanchez to limit his complaint to claims and defendants which

could be joined properly under the Federal Rules of Civil

Procedure by being connected factually or legally.    Instead, he

repeated his chronology of events but limited his named

defendants to Johnson and Gilbert, the Director and Regional

Director of TDCJ.   As the district court correctly held, Sanchez

was attempting to hold Johnson and Gilbert vicariously liable

under the theory of respondeat superior and did not allege facts

which connected actions by Johnson or Gilbert to the alleged

constitutional violations, which does not support a § 1983 cause

of action.   Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987).

     The district court did not deny Sanchez due process when it

denied his motion for an extension of time to file objections to

the magistrate judge’s report.   The district court noted that

Sanchez had been litigating the issue of improper joinder of

claims in this case and in the previous case, No. 2:99-CV-402,

for a long time and that he had shown no valid reason for the

need for extra time.   His “heavy litigation schedule” was due

solely to his continuous filing of frivolous appeals from non-

appealable orders in this case and that previous case.

     Sanchez’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.   Sanchez is hereby informed that the dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s
                           No. 01-10727
                                -4-

dismissal.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court of appeals count [as strikes] for the purposes of

[§ 1915(g)].”).   The dismissal of Sanchez’s appeal as frivolous

in No. 01-10287 also counts as a strike, giving Sanchez three

strikes.   Having accumulated three strikes, Sanchez may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR

     IMPOSED.